United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Garden City, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1798
Issued: March 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2016 appellant filed a timely appeal from a May 11, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between the last merit decision dated May 13, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 5, 2015 appellant, then a 32-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that he experienced the onset of severe right heel pain earlier that day
1

5 U.S.C. § 8101 et seq.

when climbing steps to deliver mail to a house. The employing establishment completed an
accident report on March 5, 2015, corroborating appellant’s account of events. Appellant
stopped work on the date of injury.2
In support of his claim, appellant submitted a March 5, 2015 attending physician’s report
(Form CA-20) from Dr. Kenneth Wilhelm, an attending Board-certified surgeon, which related
appellant’s account of the onset of severe right heel and ankle pain while walking up steps that
day. Dr. Wilhelm diagnosed right Achilles tendinitis. He checked a box marked “yes” on the
form report that appellant’s condition was caused or aggravated by work activity. Dr. Wilhelm
prescribed a nonweight-bearing boot.
Dr. Anna Jonascu-Devine, an attending physician, Board-certified in emergency
medicine, provided reports from March 10 to 24, 2015, diagnosing right Achilles tendinitis and
noting work restrictions. Dr. Linda V. Thomas, an attending osteopathic physician, specializing
in emergency medicine, provided work restrictions from March 13 to 24, 2015. Appellant also
submitted physical therapy notes dated from March 10 to 24, 2015.
In an April 10, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a report from his attending physician diagnosing an injury related
to the March 5, 2015 incident, and explaining how climbing stairs would cause that injury.
Appellant was afforded 30 days to submit such evidence.
In response, appellant submitted an April 1, 2015 magnetic resonance imaging (MRI)
scan of the right ankle, demonstrating mild Achilles tendinitis.
By decision dated May 13, 2015, OWCP accepted that the March 5, 2015 incident
occurred at the time, place, and in the manner alleged, but continued to deny the claim, finding
that the medical evidence of record did not establish causal relationship.
In a letter dated and postmarked June 12, 2015, appellant requested a review of the
written record by a representative of OWCP’s Branch of Hearings and Review. He submitted a
June 15, 2015 report from Dr. Wilhelm, noting that on March 5, 2015 appellant reported severe
posterior ankle pain while climbing stairs delivering mail, and that he was unable to bear weight
on his right foot.
By decision dated July 14, 2015, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record, finding that it was untimely filed. It
performed a brief review of the evidence and exercised its discretion, finding that appellant’s
request for a review of the written record could be addressed equally well by submitting new,
relevant evidence accompanying a valid request for reconsideration.
On February 11, 2016 appellant requested reconsideration. He did not submit additional
evidence or argument.

2

In a March 18, 2015 form, the employing establishment noted that there was no work available within
appellant’s medical restrictions. It is not clear from the record if and when appellant returned to work.

2

By nonmerit decision dated May 11, 2016, OWCP denied reconsideration, finding that
appellant did not raise substantive legal questions or include new, relevant evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.4 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.5
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
Appellant alleged that he sustained a left heel or ankle injury on March 5, 2015 while
climbing steps on his delivery route. OWCP accepted that this incident took place at the time,
place, and in the manner alleged, but denied the claim on May 13, 2015 as the medical evidence
failed to establish a causal relationship between climbing steps and the alleged injury. Appellant
requested a review of the written record which was denied by decision dated July 14, 2015. In a
February 11, 2016 letter, he requested reconsideration. OWCP denied reconsideration by
decision dated May 11, 2016, finding appellant’s letter was insufficient to warrant a merit
review.
The relevant issue before OWCP at the time it issued the May 13, 2015 merit decision
was whether appellant had submitted sufficient medical evidence to establish a causal
relationship between climbing steps on March 5, 2015 and the claimed left heel or ankle injury.
To be relevant, any medical evidence submitted after the May 13, 2015 decision must be
pertinent and new and address causal relationship. On June 22, 2015 appellant submitted a
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

3

June 15, 2015 report from Dr. Wilhelm, an attending Board-certified surgeon, recalling that
appellant presented on March 5, 2015 complaining of the onset of severe posterior ankle pain
that day while climbing stairs delivering mail. This report, while new to the record, is not
relevant as it addresses causal relationship in a similar manner as Dr. Wilhelm’s March 5, 2015
report. Dr. Wilhelm did not offer any new reasoning for his opinion on causal relationship. The
Board has held that the submission of evidence which repeats or duplicates evidence already in
the case record does not constitute a basis for reopening a case.9 The Board finds that appellant’s
request for reconsideration is insufficient to warrant a merit review as appellant did not show that
OWCP erroneously applied or interpreted a point of law, advance any legal arguments not
previously considered, or provide any pertinent new and relevant evidence with the request.
Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2016 is affirmed.
Issued: March 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

L.T., Docket No. 09-1798 (issued August 5, 2010).

4

